DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-27 and 29 are currently pending.
Priority

    PNG
    media_image1.png
    176
    1055
    media_image1.png
    Greyscale
(filing receipt dated 7/1/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-26, drawn to a composition for treating urea particles, the composition comprising water as a polar solvent, a first aliphatic compound comprising a saturated straight chain hydrocarbon selected from the group of C8-C14 hydrocarbons; and a second aliphatic compound comprising a saturated straight chain hydrocarbon selected from the group of C15-C19 hydrocarbons and a method for using said composition.
Group II, claim(s) 27 and 29, drawn to fertilizer comprising urea particles and a barrier layer wherein the barrier layer is formed by treating the urea particles with the composition of Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Groups I and II lack unity of invention because they do not fall into one of the combinations of categories (1-5 above) set forth in 37 CFR 1.475 (b).  Additionally, though claim 27 recites that the claim 1, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 I.  Therefore the composition of claim 1 cannot be considered a special technical feature linking Groups I and II. Further, the instantly claimed fertilizer of Group II also appears to be known in the art as taught by US3535376 (see whole document, in particular abstract and col. 2, line 25-col. 3, line 2, of record in the IDS filed on 3/29/2021).
During a telephone conversation with Stephen J. Weyer on 9/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The Examiner further notes that the withdrawn claims are not eligible for rejoinder and should be canceled in the interests of compact prosecution.
Claim Objections
Claims 5, 8, 9, 18-21, and 25, are objected to because of the following informalities:  
In claim 5, the word –and—should be inserted before the word “1-tetradecanol” in the final line.
In claim 8, the word –and—should be inserted before the word “tridecanoic acid” in the final line.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference two sets of claims to different features (ie the claim requires limitations from claims 3 and 8).  See MPEP 608.01(n).  The limitation “carboxylic acids as claimed in claim 8” should be deleted and replaced by the list of acids recited in claim 8.  
In claim 18, the phrase “first aliphatic compounds” in lines 2-3 should be deleted and replaced by –first aliphatic compound--.
Claims 19-21 are objected to because “about X kg of liquid composition per Y kg of urea particles” is not a rate as it is missing an element of time.  All instances of the word “rate” in these claims should be deleted and replaced by –ratio--.
In line 3 of claim 25, the word –and—should be inserted before the word “elemental”.  Additionally, in the final line of claim 25, the words “Butyl”, “Thiophosphoric” and “Triamide” should not be capitalized.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the composition is configured to be applied to urea particles under ambient atmospheric conditions to form a barrier layer comprising a urea clathrate” in claims 1 and 17 and the limitation “the liquid composition is configured to form a barrier layer comprising a urea clathrate that at least partially encloses the urea particles” in claim 16.  The claims already recite all of the structural elements of the composition required to perform the recited function (namely the solvent, first aliphatic compound, and second aliphatic compound), wherein it would be clear to the skilled artisan that the functional limitation is satisfied by mixing the first and second aliphatic compounds in the presence of enough solvent to dissolve the urea to form the urea clathrate barrier layer under ambient atmospheric conditions (also see p. 4, line 29 to p. 5, line 10 of the specification as filed).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the following:

    PNG
    media_image2.png
    405
    1023
    media_image2.png
    Greyscale
, wherein the first seven lines define the structure of the first aliphatic compound and the final line then recites that “the compound is a C8-C14 hydrocarbon”.  This statement appears to contradict the structure given earlier in the claim as R1 and R2 can be “functional groups” in the structure and the skilled artisan understands the term “hydrocarbon” to refer only to compounds consisting carbon and hydrogen atoms, as evidenced by the IUPAC Gold Book entry for “hydrocarbons” (PAC, 1995, 67, 1307. (Glossary of class names of organic compounds and reactivity intermediates based on structure (IUPAC Recommendations 1995)) on page 1341, downloaded from https://doi.org/10.1351/goldbook.H02889 on 9/13/2021) (see below):

    PNG
    media_image3.png
    197
    672
    media_image3.png
    Greyscale
 .
Is claim 3 requiring that that the first aliphatic compound be limited to hydrocarbon compounds (those having only carbon and hydrogen atoms) having 8 to 14 carbon atoms, or is the scope of claim 3 defined by the structure set forth earlier in the claim?  If the latter interpretation is correct, the Examiner suggests deleting the last line in the claim as it only introduces confusion into the claim and the first aliphatic compound is already required to possess a saturated straight chain hydrocarbon selected from the group of C8-C14 hydrocarbons in claim 1. 	The same issue occurs with respect to the final line of claim 10.  
	Claim 11 recites that “the second aliphatic compound comprises a component of a mixed methyl ester, a palm methyl ester or a tallow methyl ester”.  There are a couple of issues with this claim.  Firstly, it is unclear what is meant by “mixed” methyl ester.  Does this mean the methyl ester is present as a mixture?  Or is it a structural limitation of the ester?  Based on the example in the Table on p. 12 of the specification as filed and p. 11, lines 11-23, the term is intended to refer to a mixture of methyl esters, preferably a mixture of fatty acid methyl esters.  Therefore replacing the phrase “mixed methyl ester” with –mixture of methyl esters— or –mixed fatty acid methyl esters-- would obviate this part of the rejection.  The Examiner notes that claims 12-14 also use this confusing terminology.  
claim 1 (wherein at least palm methyl ester and tallow methyl ester will be expected to exist as a mixture of different esters because palm oil and tallow exist as a mixture of different compounds).  However, this is not clear from the current claim language because of the ambiguity regarding the term “component” and because the option “mixed methyl ester” is not necessarily expected to be present as a mixture of different esters.  
	The Examiner suggests rewriting the claim to make it clear that the second aliphatic compound is an ester compound comprising a saturated straight chain hydrocarbon selected from the group of C8-C14 hydrocarbons comprised in a mixture of methyl esters, a palm methyl ester, or a tallow methyl ester in order to obviate the rejection.  An amendment along these lines will also provide better antecedent basis for claim 13.  
Claim 13 is further rejected because it recites that the esters of claim 11 comprise the second aliphatic compound (assumed to be an ester based on the discussion above) and unsaturated, branched, and aromatic hydrocarbons.  It is unclear if the unsaturated, branched and aromatic hydrocarbons are actually hydrocarbons (having only carbon and hydrogen atoms) or if they actually correspond to esters of those hydrocarbons.  Based on the specification as filed (p. 11, lines 11 to the end of p. claims 3 and 10 above, the Applicant appears to be using the term “hydrocarbon” to describe other compounds not commonly understood by those of ordinary skill in the art to be hydrocarbons, as evidenced by the IUPAC Gold Book entry for “hydrocarbons” (PAC, 1995, 67, 1307. (Glossary of class names of organic compounds and reactivity intermediates based on structure (IUPAC Recommendations 1995)) on page 1341, downloaded from https://doi.org/10.1351/goldbook.H02889 on 9/13/2021) (see below):

    PNG
    media_image3.png
    197
    672
    media_image3.png
    Greyscale
 .  Therefore the meaning of the term is unclear.  Also see MPEP 2111.01 and MPEP 2173.05(a).
	Claim 25 recites that the Markush group describing the trace elements or micro particles include the limitation “humic/fulvic acid”.  It is unclear if this limitation denotes i) humic or fulvic acid; ii) humic and fulvic acid; or iii) humic and/or fulvic acid.
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 already recites all of the claimed limitations of claims 17 (see beginning of claim to end of step b), 22 (see step b, wherein claim 22 merely appears to be explicitly reciting the already inherent features of claim 16), and 23 (see step c), therefore it is unclear how claims 17, 22, and 23 are further limiting claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 15, 16, 24, and 26 are allowed.  Claims 18-21 are objected to for containing the informalities recited above, but are otherwise allowable.  Claims 3-14, 17, 22, 23, and 25 are rejected under 35 USC 112(b) or (d) as indicated above, but are otherwise free from the prior art.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed composition (claim 1) are the teachings of i) US 3689551; ii) US 3535376; and iii) CN 107353134 (all of record in the IDS filed on 3/29/2021). 
Reference i) (see whole document), teaches coating urea particles with mixtures of saturated methyl esters having from 12-18 carbon atoms and/or mixtures of 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622